138 S.E.2d 291 (1964)
262 N.C. 623
Ervin E. WHALEY
v.
Henry Jackson MARSHBURN.
Reginald R. QUINN
v.
Henry Jackson MARSHBURN.
No. 317.
Supreme Court of North Carolina.
October 21, 1964.
*292 Jones, Reed & Griffin, Kinston, for plaintiff appellees.
White & Aycock, Kinston, for defendant appellant.
PER CURIAM.
The only evidence was that offered by plaintiffs. It was sufficient to require submission for jury determination of issues as to the alleged actionable negligence of defendant. In accordance with legal principles stated in Randall v. Rogers, N.C., 138 S.E.2d 248, and cases cited, defendant's motions for judgment of nonsuit were properly overruled.
Assignments of error relating to the charge have been carefully considered. Conceding technical error, when the charge is construed contextually, the assignments, in our view, do not show error of such prejudicial nature as to amount of a denial of a substantial right and justify the award of a new trial. Strong, N.C.Index, Appeal and Error § 42. Hence, the verdicts and judgments will not be disturbed.
No error.